         Case 1:20-cr-00067-JPW Document 58 Filed 06/04/20 Page 1 of 19




                 IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                        :      CRIM. NO. 1:20-CR-67
                                                :
        v.                                      :
                                                :      (Judge Wilson)
                                                :
                                                :      (Magistrate Judge Carlson)
CARLOS JOEL NIEVES ORTEGA                       :

                            MEMORANDUM AND ORDER

   I.        Introduction

        The defendant in this case is a daily poly-substance drug abuser with multiple

charges pending in various state and federal courts in Pennsylvania, Maryland and

New York. This drug use and abuse reportedly spans almost two decades. In addition

to this pattern of drug use, the defendant suffers from mental health issues that, at

times, have been severe. In spite of this history, this case comes before us for

consideration of a motion for temporary release of the defendant filed pursuant to 18

U.S.C. § 3142(i), which provides that:

        The judicial officer may, . . ., permit the temporary release of the
        person, in the custody of a United States marshal or another appropriate
        person, to the extent that the judicial officer determines such release to
        be necessary for preparation of the person’s defense or for another
        compelling reason.

18 U.S.C. § 3142 (i).

        In the instant case, the “compelling reason” which the defendant asserts

justifies the defendant’s temporary release from pre-trial detention is the COVID-19


                                            1
          Case 1:20-cr-00067-JPW Document 58 Filed 06/04/20 Page 2 of 19




pandemic that is sweeping the nation, and the dangers of infection which may result

from close confinement in a custodial setting. This motion is fully briefed by the

parties, and we have afforded all parties the opportunity to make evidentiary

presentations in support of their respective positions regarding temporary release for

the defendant. Therefore, this motion is ripe for resolution.

         We acknowledge the gravity of the defendant’s concerns, which are shared by

all Americans as this nation faces a pandemic without precedent in the past century

of our nation’s history. In addressing the instant motion, we must assess these

individual medical concerns, apply the legal benchmarks mandated by Congress,

and weigh these concerns against the important societal interests promoted by the

Bail Reform Act, which calls for the detention of those defendants who present a

danger to the community. Having conducted an individualized assessment of the

facts and circumstances presented in this case, for the reasons set forth below it is

ordered that the motion for temporary release is DENIED.

   II.      Factual Background and Procedural History

         On March 4, 2020, the defendant was charged with conspiracy to distribute

and possess with intent to distribute cocaine hydrochloride and two counts of

attempted possession with intent to distribute cocaine hydrochloride in violation of

21 U.S.C. § 846. Following the defendant’s arrest, the United States moved pursuant




                                          2
           Case 1:20-cr-00067-JPW Document 58 Filed 06/04/20 Page 3 of 19




to 18 U.S.C. § 3142 to detain the defendant pending trial. Initial proceedings and a

detention hearing were then conducted in this case on March 16, 2020.

      At the time of these initial proceedings, the probation office prepared a

comprehensive pre-trial services report, which provided the following information

concerning the defendant’s social and medical history, prior history of substance

abuse, and criminal record: the defendant was born and raised in Puerto Rico, but

has resided in York, Pennsylvania for the past three years. His Pennsylvania driver’s

license is currently suspended. He reports living with his paramour and their two

children, and that his oldest son from a prior relationship lives in Puerto Rico. The

defendant purports to be self-employed as a mechanic and in good physical health

with no medical problems. However, despite his good physical health, the defendant

reported a lengthy history of daily poly-substance drug use and abuse dating back to

age 17. These substances include alcohol, cannabinoids, cocaine, and prescription

opiates.

      In addition to his reported substance abuse, the defendant suffers from mental

health issues, including depression and emotional problems for which he has sought

treatment and has been hospitalized on at least eight occasions. Specifically, the

defendant reported that he attended mental health and substance abuse counselling

on an outpatient basis in recent years, but had voluntarily ceased this treatment




                                         3
        Case 1:20-cr-00067-JPW Document 58 Filed 06/04/20 Page 4 of 19




approximately one year ago. He reported taking antidepressants in the past, but is

not currently taking any medication.

      Further, the pre-trial services report indicated that the defendant had been

arrested on drug trafficking, and money laundering charges by state and federal

authorities in Pennsylvania, Maryland and New York. The report also indicated that

Ortega had incurred some of these criminal charges while on release from other

pending cases.

      Following a hearing, we ordered the defendant detained pursuant to 18 U.S.C.

§ 3142, finding that the defendant presented a risk of flight and danger to the

community, and that there was no condition or combinations of conditions which

could assure the safety of the community or the defendant’s appearance in court as

required. On this score, we specifically found that the following factors supported

the pre-trial detention of the defendant: the presumption in favor of detention, which

the defendant was unable to overcome; the weight of the evidence against the

defendant is strong; he would be subject to a lengthy period of incarceration if

convicted; his history of alcohol or substance abuse; and his lack of significant

community or family ties to this district.

      The instant motion for temporary release does not focus upon or directly

challenge any of these initial detention findings or determinations. Instead, the

defendant’s motion for release rests upon a concern shared by all: the risk of



                                             4
          Case 1:20-cr-00067-JPW Document 58 Filed 06/04/20 Page 5 of 19




infection due to the current coronavirus pandemic. As the defendant notes, this risk

of community spread is heightened in a custodial setting, where the very nature of

confinement limits the ability of individuals to engage in the type of social isolation

that is recommended to curb the spread of this disease. Beyond this generalized

concern, the defendant cites scant information which would provide a basis for a

finding that he possesses specific and individualized factors which heighten these

medical concerns in the instant case. To the contrary, the defendant has stated that

he is in good physical health with no medical conditions.

      The Government, in turn, opposes this motion since Ortega has not carried his

burden of proof and persuasion under § 3142(i) to justify temporary release. In

addition, the defendant has been arrested as a coconspirator with his proposed third-

party custodian relating to money laundering charges originating in New York, thus

rendering his release to this individual inappropriate. Simply stated, the Government

asserts that the defendant has not overcome the presumption in favor of his detention.

We agree.

   III.    Discussion

           A. Temporary Release Under 18 U.S.C. § 3142

      While cast as a motion seeking temporary release under 18 U.S.C. § 3142 (i),

this motion is best understood and evaluated in the context of the Bail Reform Act

as a whole. In the Bail Reform Act, 18 U.S.C. § 3141, et seq., Congress created a



                                          5
        Case 1:20-cr-00067-JPW Document 58 Filed 06/04/20 Page 6 of 19




comprehensive set of statutory guidelines governing release and detention decisions

for criminal cases in federal court. As one court has recently observed:

      Before this Court can turn to the analysis under 18 U.S.C. § 3142(i), it
      is essential to look at the overarching structure of the statute. The
      fundamental precept of the Bail Reform Act mandates the release of
      individuals so long as the court can be reasonably assured the defendant
      does not pose a flight risk or danger to the community. 18 U.S.C. §
      3142. To the extent that conditions, or a combination of conditions, can
      be fashioned to reasonably provide such assurances, the individual must
      be released, as detention is “the carefully limited exception.” Id.; see
      also United States v. Salerno, 481 U.S. 739, 755 (1987).

      In assessing what conditions, if any, can be fashioned, judges are
      directed to take into account available information pertaining to the
      factors identified under 18 U.S.C. § 3142(g). Those factors include the
      nature and circumstances of the offense charged, including whether it
      involves controlled substances or firearms; the weight of the evidence
      against the defendant; the defendant’s history and characteristics
      (including history relating to drug abuse, defendant’s criminal history,
      and record of appearing at court proceedings); whether the detainee was
      on probation, parole, or other court supervision at the time of the
      allegedly offensive conduct; and the nature and seriousness of the
      danger to any person or the community posed by the defendant’s
      release. 18 U.S.C. § 3142(g). Ultimately, the information provided in
      each case aids in the individualized assessment that will result in the
      release or the detention of the person.

United States of America v. Cox, 2020 WL 1491180, *2 (D. Nev. Mar. 27, 2020).

      Beyond this individualized assessment mandated by law, the Bail Reform Act

also enjoins us to weigh release and detention decisions against a series of statutory

presumptions. Principal among these presumptions which guide us in this custodial

calculus are a series of statutory presumptions in favor of detention for defendants

charged with violent crimes, serious drug trafficking offenses, or crimes involving

                                          6
        Case 1:20-cr-00067-JPW Document 58 Filed 06/04/20 Page 7 of 19




the sexual exploitation of the most vulnerable in society, our children. As to these

defendants, “[s]ubject to rebuttal by the person, it shall be presumed that no

condition or combination of conditions will reasonably assure the appearance of the

person as required and the safety of the community if the judicial officer finds that

there is probable cause to believe that the person committed,” one of these

enumerated offenses. 18 U.S.C. § 3142 (e)(3). In this regard, it is also well-settled

that an “indictment [charging an enumerated offense] is sufficient to support a

finding of probable cause triggering the rebuttable presumption of dangerousness

under § 3142(e).” United States v. Suppa, 799 F.2d 115, 119 (3d Cir. 1986).

      Cast against this comprehensive statutory scheme prescribing the procedure

for making initial bail and detention decisions, § 3142(i) constitutes a limited safety

valve provision, enabling courts to re-examine detention decisions “to the extent that

the judicial officer determines such release to be necessary for preparation of the

person’s defense or for another compelling reason.” 18 U.S.C. § 3142 (i). Until

recently, there was a relative paucity of case law construing for us what would

constitute a “compelling reason” justifying the temporary release of a previously

detained defendant. Of late, however, a rising tide of case law has construed the

meaning and reach of § 3142(i) in the context of continuing custody decisions in the

age of coronavirus.




                                          7
          Case 1:20-cr-00067-JPW Document 58 Filed 06/04/20 Page 8 of 19




      From these cases a few guiding principles have emerged. First, the very nature

of the standard prescribed by statute—which requires a showing of some

“compelling reason” to warrant temporary release from custody—suggests that such

motions must meet exacting standards and “the few courts that have ordered

temporary release on the basis of such a condition have done so only ‘sparingly’ and

typically in order ‘to permit a defendant’s release where, for example, he is suffering

from a terminal illness or serious injuries[,]’ ” United States of America v. Lee, No.

19-CR-298 (KBJ), 2020 WL 1541049, at *3 (D.D.C. Mar. 30, 2020) (quoting United

States v. Hamilton, No. 19-CR-54-01, 2020 WL 1323036, at *2 (E.D.N.Y. Mar. 20,

2020)).

      Second, like the initial decision to detain, a determination of whether a movant

has shown compelling reasons justifying temporary release is an individualized

judgment which takes into account the unique circumstances of each case and each

defendant. Thus, courts have allowed for temporary release where a defendant’s

specific circumstances presented a compelling and immediate need for release. For

example, release of a defendant is permitted under § 3142(i) when that defendant is

suffering from a terminal illness or serious injuries. See, e.g., United States v.

Scarpa, 815 F. Supp. 88 (E.D.N.Y. 1993) (permitting release of defendant suffering

from terminal AIDS that could no longer be managed by correctional authorities);

see also United States v. Cordero Caraballo, 185 F. Supp. 2d 143 (D.P.R. 2002)



                                          8
       Case 1:20-cr-00067-JPW Document 58 Filed 06/04/20 Page 9 of 19




(permitting release where defendant sustained “serious” and “grotesque” gunshot

wounds, suffered a heart attack, underwent an emergency tracheotomy, was partially

paralyzed, could not use his hands, and had open and infected wounds about his

body, and where the United States Marshal’s Service reused to take custody of him

until his wounds closed).

      There is a necessary corollary to this principle, calling for an individualized

and specific showing of a compelling reason to satisfy the movant’s burden of proof

under § 3142(i). Cases construing § 3142(i) generally “have rejected emergency

motions for release of otherwise healthy and potentially violent defendants based

solely on the generalized risks that COVID-19 admittedly creates for all members

of our society.” United States v. Lee, No. 19-CR-298 (KBJ), 2020 WL 1541049, at

*6 (D.D.C. Mar. 30, 2020) (citing United States v. Cox, No. 19-cr-271, 2020 WL

1491180 (D. Nev. Mar. 27, 2020)); United States v. Green, No. 19-cr-304, 2020 WL

1477679 (M.D. Fla. Mar. 26, 2020); United States v. Steward, No. 20-cr-52, 2020

WL 1468005 (S.D.N.Y. Mar. 26, 2020); United States v. Hamilton, No. 19-cr-54,

2020 WL 1323036 (E.D.N.Y. Mar. 20, 2020); see also United States v. Clark, No.

19-40068-01-HLT, 2020 WL 1446895, at *3 (D. Kan. Mar. 25, 2020). Rather, at a

minimum courts have typically required proof of a “[d]efendant’s particular

vulnerability to the disease [in order to] constitute a compelling reason for release

under § 3142(i).” United States of Am. v. Keith Kennedy, No. 18-20315, 2020 WL



                                         9
       Case 1:20-cr-00067-JPW Document 58 Filed 06/04/20 Page 10 of 19




1493481, at *4 (E.D. Mich. Mar. 27, 2020), reconsideration denied sub nom. United

States v. Kennedy, No. 18-20315, 2020 WL 1547878 (E.D. Mich. Apr. 1, 2020).

      The United States Court of Appeals for the Third Circuit has very recently

underscored for us the necessity of a more particularized showing of a compelling

need for release beyond proof of the generalized risks posed by COVID-19 when a

prisoner seeks release from jail. Addressing this question in another custodial

setting, petitions for compassionate release from custody, the court of appeals stated

in terms that are equally applicable here that:

      We do not mean to minimize the risks that COVID-19 poses in the . . .
      prison system, particularly for inmates . . . . But the mere existence of
      COVID-19 in society and the possibility that it may spread to a
      particular prison alone cannot independently justify . . . release.

United States of America v. Raia, No. 20-1033, 2020 WL 1647922, at *2 (3d Cir.

Apr. 2, 2020).

      Finally, any determination of whether a movant has established compelling

reasons which now warrant temporary release from custody must take into account

the important considerations of public safety and flight which animated the original

decision to detain the offender pending trial. Thus, “in considering the propriety of

temporary release, the court would need to balance the reasons advanced for such

release against the risks that were previously identified and resulted in an order of

detention.” United States of America v. Cox, 2020 WL 1491180, *2 (D. Nev. Mar.

27, 2020). In practice, therefore, a decision on a motion seeking release under


                                          10
       Case 1:20-cr-00067-JPW Document 58 Filed 06/04/20 Page 11 of 19




§ 3142(i) entails an informed judgment assessing both individual health concerns

and broader public safety interests. In reaching these judgments the court must:

      [E]valuate at least the following factors: (1) the original grounds for the
      defendant’s pretrial detention, (2) the specificity of the defendant’s
      stated COVID-19 concerns, (3) the extent to which the proposed release
      plan is tailored to mitigate or exacerbate other COVID-19 risks to the
      defendant, and (4) the likelihood that the defendant’s proposed release
      would increase COVID-19 risks to others. The court will not
      necessarily weigh these factors equally, but will consider them as a
      whole to help guide the court’s determination as to whether a
      “compelling reason” exists such that temporary release is “necessary.”
      § 3142(i)

United States v. Clark, No. 19-40068-01-HLT, 2020 WL 1446895, at *3 (D. Kan.

Mar. 25, 2020).

      It is against this statutory backdrop that we evaluate the instant request for

temporary release from custody.

          B. The Defendant’s Motion for Temporary Release Will Be Denied.

      Our analysis of this motion begins with the proposition that “[w]hile the

COVID-19 pandemic has given rise to exceptional and exigent circumstances that

require the prompt attention of the courts, it is imperative that they continue to

carefully and impartially apply the proper legal standards that govern each

individual’s particular request for relief.” United States v. Roeder, No. 20-1682,

2020 WL 1545872, at *3 (3d Cir. Apr. 1, 2020). In this case, our careful and

impartial application of the legal standards mandated by § 3142(i), requires us to

assess both the public safety grounds for the defendant’s initial detention as well as:


                                          11
       Case 1:20-cr-00067-JPW Document 58 Filed 06/04/20 Page 12 of 19




(1) the specificity of the defendant’s stated COVID-19 concerns; (2) the extent to

which the proposed release plan is tailored to mitigate or exacerbate other COVID-

19 risks to the defendant; and (3) the likelihood that the defendant’s proposed release

would increase COVID-19 risks to others.

      Turning first to an individualized evaluation of the defendant’s COVID-19

concerns, our assessment begins with a recognition of the unprecedented health care

crisis presented by the coronavirus pandemic. However, it is clear that under

§ 3142(i), we cannot grant release of a defendant previously deemed to be a danger

to public safety or a risk of flight “based solely on the generalized risks that COVID-

19 admittedly creates for all members of our society.” United States v. Lee, No. 19-

CR-298 (KBJ), 2020 WL 1541049, at *6 (D.D.C. Mar. 30, 2020). In this case,

beyond a genuine, but generalized, concern regarding the risks created by COVID-

19, the defendant provides very little to support an individualized finding that there

is a compelling medical reason for his release. Quite the contrary, he has asserted

that he is in good health, and such assertion is supported by the testimony of his

proposed third-party custodian, who testified that the defendant does not have any

medical problems. Thus, the defendant has failed to make the threshold

individualized showing necessary to secure release under § 3142(i).

      We must then weigh those specific health concerns against the substantial

public safety considerations which led us to order the defendant’s detention in the



                                          12
       Case 1:20-cr-00067-JPW Document 58 Filed 06/04/20 Page 13 of 19




first instance. In this case, the following factors, unique to the defendant, compelled

the decision to detain the defendant as a risk of flight and danger to the community:

the presumption in favor of detention, which the defendant was unable to overcome;

the strength of the weight of the evidence against the defendant; he would be subject

to a lengthy period of incarceration if convicted; his history of alcohol or substance

abuse; and his lack of significant community or family ties to this district. Thus, the

public safety concerns which animate any decision under the Bail Reform Act

continue to weigh heavily in favor of the defendant’s detention pending trial.

      The defendant also raises Eighth Amendment concerns relating to his

incarceration in a custodial setting during this pandemic. This argument fails as a

matter of law for several reasons. At the outset, Ortega’s reliance upon the Eighth

Amendment is misplaced. As a legal matter it is well-settled that “[p]retrial detainees

are not within the ambit of the Eighth Amendment but are entitled to the protections

of the Due Process clause.” Boring v. Kozakiewicz, 833 F.2d 468, 471 (3d Cir.

1987). We note that the defendant is a pretrial detainee, and as such, does not have

a claim under the Eighth Amendment regarding the conditions at Dauphin County

Prison. See Graham v. Connor, 490 U.S. 386, 392 n. 6, 109 S. Ct. 1865, 104 L. Ed.

2d 443 (1989) (holding that “the Eighth Amendment’s Cruel and Unusual

Punishments Clause does not apply until ‘after sentence and conviction’ ”); Hubbard

v. Taylor, 399 F.3d 150, 166 (3d Cir. 2005). Rather, a pretrial detainee’s claims



                                          13
       Case 1:20-cr-00067-JPW Document 58 Filed 06/04/20 Page 14 of 19




regarding the conditions of his confinement fall within the ambit of the Fifth

Amendment’s Due Process clause, and the proper inquiry is “whether [the conditions

of confinement] amount to punishment of the detainee.” Bell v. Wolfish, 441 U.S.

520, 535, 99 S. Ct. 1861, 60 L. Ed. 2d 447 (1979); see also Davis v. City of

Philadelphia, 284 F. Supp. 3d 744, 752 (E.D. Pa. 2018); Umarbaev v. Lowe, 2020

U.S. Dist. LEXIS 62435 (M.D. Pa. April 9, 2020) (Kane, J.).

      On this score, it is well-settled that pretrial detention under 18 U.S.C. § 3142,

on its face, does not violate the Fifth Amendment Due Process Clause. United States

v. Salerno, 481 U.S. 739, 742, 107 S. Ct. 2095, 95 L. Ed. 2d 697 (1987). Rather,

only when the conditions amount to punishment, and the detention is not reasonably

related to a legitimate penological goal, are a pretrial detainee’s due process rights

violated. See Bell, 441 U.S. at 539; Hubbard, 399 F.3d at 159-60. Thus, “[a]bsent

showing of an expressed intent to punish on the part of the detention facility officials,

. . . if a particular condition or restriction of pretrial detention is reasonably related

to a legitimate governmental objective, it does not, without more, amount to

‘punishment.’ ” United States v. Cook, No. 3:16-CR-312, 2020 U.S. Dist. LEXIS

70595 (M.D. Pa. April 22, 2020) (Mehalchick, M.J.) (quoting Bell, 441 U.S. at 538-

39). Specifically, in the context of the recent COVID-19 pandemic, several courts

have declined to hold that a pretrial detainee’s due process rights are violated simply

because they are incarcerated and at a higher risk of contracting the virus. See e.g.,



                                           14
       Case 1:20-cr-00067-JPW Document 58 Filed 06/04/20 Page 15 of 19




Cook, No. 3:16-CR-312, 2020 U.S. Dist. LEXIS 70595 (M.D. Pa. April 22, 2020)

(Mehalchick, M.J.); United States v. Frost, 2020 WL 1899561, at *4 (E.D. Mich.

April 17, 2020); United States v. Leake, 2020 WL 1905150, at *5 (D.D.C. April 17,

2020); United States v. Stevens, 2020 WL 1888968, at *5 (E.D. Pa. April 16, 2020).

      Here, the defendant asserts that the conditions at Dauphin County Prison are

inadequate and further expose pretrial detainees to the dangers of contracting

COVID-19. While a number of the conditions alleged by Ortega would clearly be

uncomfortable and unpleasant, nothing in Ortega’s presentation supports an

inference that prison officials are imposing these conditions on the defendant as a

punitive measure. Quite the contrary, we have received updates from the warden of

Dauphin County Prison that outline the precautionary steps taken by prison officials

to combat the contraction and spread of COVID-19 in the prison which comply with

CDC guidance. Thus, we find that the defendant has not shown that the conditions

of his confinement at Dauphin County Prison have violated his right to Due Process

under the Fifth Amendment.

      Further, even if we accepted Ortega’s invitation to assess these prison

conditions under the Eighth Amendment, this claim would still fail. Under the Eighth

Amendment, a prisoner’s rights are violated when prison officials are deliberately

indifferent to a serious risk of harm. Farmer v. Brennan, 511 U.S. 825, 834, 114 S.

Ct. 1970, 128 L. Ed. 2d 811 (1994). In short, when “analyzing deliberate



                                        15
       Case 1:20-cr-00067-JPW Document 58 Filed 06/04/20 Page 16 of 19




indifference, a court must determine whether the prison official ‘acted or failed to

act despite his knowledge of a substantial risk of harm.’ A prisoner plaintiff must

prove that the prison official ‘knows of and disregards an excessive risk to inmate

health or safety.’ ” Garvey v. Martinez, 2010 WL 569852, at *6 (M.D. Pa. Feb. 11,

2010) (quoting Farmer, 511 U.S. at 837, 841)). As we have noted:

      “When an Eighth Amendment claim arises in the context of a challenge
      to conditions of confinement, we must determine if prison officials
      acted with ‘deliberate indifference’ to the inmate’s health. Farmer v.
      Brennan, 511 U.S. 825, 837, 114 S.Ct. 1970, 128 L.Ed.2d 811 (1994).
      The objective inquiry is whether the inmate was ‘denied the minimal
      civilized measure of life’s necessities.’ Hudson, 503 U.S. at 9, 112 S.Ct.
      995, 117 L.Ed.2d 156.” Fuentes v. Wagner, 206 F.3d 335, 345 (3d Cir.
      2000).

Smith v. Donate, No. 4:10-CV-2133, 2012 WL 3537017, at *13 (M.D. Pa. June 15,

2012), report and recommendation adopted, No. 4:10-CV-2133, 2012 U.S. Dist.

LEXIS 114825 (M.D. Pa. Aug. 15, 2012). Further, it is undeniably clear that “the

Constitution does not mandate comfortable prisons.” Rhodes v. Chapman, 452 U.S.

337, 349, 101 S. Ct. 2392, 2400, 69 L. Ed. 2d 59 (1981). Judged by these exacting

standards, Ortega’s Eighth Amendment conditions of confinement claims fail. Here,

the evidence rebuts any claim of deliberate indifference to inmate needs by prison

staff. Quite the contrary, the prison has taken steps sanctioned by the CDC to ensure

inmate safety. Indeed, this is the most any of us can do in this unprecedented

pandemic. To the extent that Ortega is requesting individualized special treatment

above and beyond these precautionary measures, his request is denied.

                                         16
         Case 1:20-cr-00067-JPW Document 58 Filed 06/04/20 Page 17 of 19




      Finally, we note that this very general and sweeping argument attacking

custodial conditions at this facility is in our estimation simply too broad in its reach

to constitute the type of specific compelling reason for release contemplated by

§ 3142(i). Indeed, if we embraced the view espoused here by Ortega, we would be

compelled to release all detainees housed at this facility simply because of the

general conditions of their confinement. Since Ortega has not shown that those

conditions of confinement are imposed in a punitive manner or deny detainees the

minimal civilized measure of life’s necessities, we will decline this invitation.

   IV.     Conclusion

      Weighing and balancing these countervailing considerations we conclude that

the defendant’s motion for temporary release pursuant to 18 U.S.C. § 3142(i) will

be DENIED. “Because the Court is mindful that both the conditions in . . . jail and

the COVID-19 pandemic itself are both rapidly evolving, it will entertain a renewed

request for release if—at some point in the future—it becomes clear” that there are

compelling reasons that justify the defendant’s release. United States of America v.

Lee, No. 19-CR-298 (KBJ), 2020 WL 1541049, at *7 (D.D.C. Mar. 30, 2020).

Therefore, this order is entered without prejudice to renewal of this motion at some

future date should the defendant’s circumstances materially change.

      An appropriate order follows.

      So ordered this 4th day of June 2020.



                                          17
Case 1:20-cr-00067-JPW Document 58 Filed 06/04/20 Page 18 of 19




                            /s/ Martin C. Carlson
                            Martin C. Carlson
                            United States Magistrate Judge




                              18
       Case 1:20-cr-00067-JPW Document 58 Filed 06/04/20 Page 19 of 19




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                       :     CRIM. NO. 1:20-CR-67
                                               :
      v.                                       :
                                               :     (Judge Wilson)
                                               :
                                               :     (Magistrate Judge Carlson)
CARLOS JOEL NIEVES ORTEGA                      :

                                      ORDER

      In accordance with the accompanying Memorandum Opinion, the defendant’s

motion for temporary release pursuant to 18 U.S.C. § 3142(i) is DENIED. “Because

the Court is mindful that both the conditions in . . . jail and the COVID-19 pandemic

itself are both rapidly evolving, it will entertain a renewed request for release if—at

some point in the future—it becomes clear” that there are compelling reasons that

justify the defendant’s release. United States of America v. Lee, No. 19-CR-298

(KBJ), 2020 WL 1541049, at *7 (D.D.C. Mar. 30, 2020). Therefore, this order is

entered without prejudice to renewal of this motion at some future date should the

defendant’s circumstances materially change.

      So ordered this 4th day of June 2020.

                                        /s/ Martin C. Carlson
                                        Martin C. Carlson
                                        United States Magistrate Judge




                                          19
